NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

In the Interest of S.E., a child.  )
___________________________________)
                                   )
J.W.,                              )
                                   )
               Appellant,          )
                                   )
v.                                 )                Case No. 2D17-5088
                                   )
DEPARTMENT OF CHILDREN AND         )
FAMILIES and GUARDIAN AD           )
LITEM PROGRAM,                     )
                                   )
               Appellees.          )
___________________________________)

Opinion filed June 20, 2018.

Appeal from the Circuit Court for
Hillsborough County; Caroline Tesche
Arkin, Judge.

Ita M. Neymotin, Regional Counsel,
Second District, Fort Myers, and Marisa L.
Gonzalez, Assistant Regional Counsel,
Office of Criminal Conflict and Civil
Regional Counsel, Tampa, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, Mary Soorus, Assistant
Attorney General, Tampa, for Appellee
Department of Children and Families.

Thomasina F. Moore, Statewide Director of
Appeals, and Laura J. Lee, Appellate
Counsel, Sanford; and J. Logan Murphy of
Hill Ward Henderson, Tampa, for Appellee
Guardian ad Litem Program.


PER CURIAM.

              J.W., the father, appeals from the circuit court's amended order

terminating protective services and jurisdiction, reunifying the child with the mother, and

denying a motion for rehearing. He raises two issues on appeal. The Department of

Children and Families (the Department) concedes error as to both issues, and the

Guardian ad Litem Program (GALP) concedes error as to the first issue. We accept the

Department's and the GALP's concessions of error to the extent they acknowledge that

the circuit court failed to comply with the requirements of section 39.521(7), Florida

Statutes (2017). We therefore reverse and remand the portion of the order that

terminates the Department's supervision and the circuit court's jurisdiction.

              Furthermore, in ordering reunification of the mother with the child, the

circuit court failed to comply with the requirements of section 39.522.1 Thus, we also

reverse the portion of the order granting reunification. We remind the circuit court that

on remand it must comply with all the requirements of chapter 39.

              Reversed and remanded for further proceedings.



KELLY, CRENSHAW, and BLACK, JJ., Concur.




              1We note that the circuit court sua sponte ordered reunification of the
mother with the child and that the issue of reunification was not before it at the time it
did so. Because none of the parties have raised the issue of whether this was
appropriate, we need not make that determination.
                                            -2-